United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3725
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                              James Ricky Glasgow,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                             Submitted: May 23, 2014
                               Filed: June 5, 2014
                                  [Unpublished]
                                 ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     James Glasgow directly appeals the sentence that the district court1 imposed
upon revoking his probation. For reversal, he argues that the sentence is

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
substantively unreasonable. Upon careful review, we conclude that the sentence--
which is well within statutory limits, and is also within the Chapter 7 advisory
Guidelines range applicable to revocation sentences--is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences
are reviewed for unreasonableness in accordance with United States v. Booker, 543
U.S. 220 (2005)). Accordingly, we affirm the judgment of the district court. We also
grant counsel’s motion for leave to withdraw.
                       ______________________________




                                         -2-